Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. [US PGPUB 20170179360] in view of Roels et al. [US PGPUB 20210148536] (hereinafter Miyoshi and Roels).

Regarding claim 1, Miyoshi teaches a light-emitting diode (LED) verification substrate (6, Fig. 1C), which is a LED verification substrate including a plurality of verification chips (entire structure on layer 6 excluding layers 1 and 4), wherein each of the verification chips includes:
a first contact (left 3b, Para 109) deposited on an upper side of a lower substrate (7, Para 7, Fig. 1C);
a first passivation layer (2, Para 110) deposited on an upper side of the first contact (Fig. 1C);
a second contact (right 3a, Para 109) deposited on an upper side of the first passivation layer (Fig. 1C);
a second passivation layer (5, Para 116) deposited on an upper side of the second contact (Fig. 1C);
a first bump (1a, Para 112) which is electrically connected to the first contact and protrudes above an upper surface of the second passivation layer (Para 112, Fig. 1C); and
a second bump (1b, Para 112) which is electrically connected to the second contact and protrudes above an upper surface of the second passivation layer (Para 112, Fig. 1C).
Miyoshi does not specifically disclose an intended use as a micro light-emitting diode (LED) structure.
However, a person having ordinary skills in the art may find it obvious the that the light emitting diode 1 are micro-LEDs considering it having a thickness smaller than that of the light transmissive member 4 which has a thickness in the microns (Para 76).
Miyoshi further discloses dimensions (spaces, lengths, thickness, etc.) in in the micron range (Para 32, 55, 76, 110-111, 129 etc.) –further suggesting a micron level device.
It is noted that Miyoshi also discloses that the invention could be used in a variety of applications (Para 124 –thus there seems to be no limitation to the use of the device (Para 5)).
Referring to the invention of Roels, Roels teaches using various types of LEDs in a vehicle, wherein the LED could be a mirco-LED.
In view of such teaching by Roels, it would have been obvious to a person having ordinary skills in the art to combine the invention of Miyoshi and Roels based on the rationale of applying a known technique/structure to a known device (method, or product) ready for improvement to yield predictable result (MPEP 2143).



Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. [US PGPUB 20190081200] in view of Hamaguchi et al. [US PGPUB 20170141278] in view of Hughes et al. [US PGPUB 20180269234] (hereinafter Ting, Hamaguchi and Hughes).

Regarding claim 6, Ting teaches a method of verifying a micro light-emitting diode (LED), (Para 67) which is a method of verifying a plurality of micro LED chips using a micro LED verification substrate (310, Para 67-68), the method comprising the steps of:
(a) wafer-bonding an upper portion of a micro LED verification substrate (310, Fig. 13) and an upper portion of a micro LED substrate (T, Fig. 8) including a plurality of micro LED chips (220, Para 26);
(b) removing a lowermost substrate of the micro LED substrate (removing T, Fig. 9);
 (d) removing LED chips that do not emit light, i.e., dead chips, from among the plurality of micro LED chips (Para 67-68).
Ting does not specifically disclose the micro LED verification substrate including a plurality of verification chips, and
(c) applying power to a first contact and a second contact of the micro LED verification substrate.
However, Ting discloses ensuring that each micro light-emitting element 220 can normally emit light (Para 67) and wherein the verification substrate comprises circuit patterns (Para 47) and could be one of numerous types of substrates (Para 48).
A person having ordinary skills in the art would find it obvious that a way to ensure that each micro light-emitting element 220 can normally emit light is to apply power to the micro light-emitting element.
Referring to the invention of Hamaguchi, Hamaguchi teaches the testing of LEDs 230, wherein power is applied to the electrodes of the LEDs (Para 74).
In view of such teaching by Hamaguchi, it would have been obvious to a person having ordinary skills in the art to combine the invention of Ting and Hamaguchi based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
Referring to the invention of Hughes, Hughes teaches a substrate comprising a TFT layer, wherein each of the microLED is connected to a driving chip that test the individual microLEDs (Para 192/221, Fig. 5).
In view of such teaching by Hughes, it would have been obvious to a person having ordinary skills in the art to combine the invention of Ting, Hamaguchi and Hughes based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 8, Ting teaches a method wherein the step (d) includes performing individual
transfer of the dead chips (Fig. 16).

Regarding claim 9, Ting teaches a method further comprising (e) transferring the plurality of micro LED chips, from which the dead chips are removed, using a stamp (Fig. 16).

Regarding claim 10, Ting teaches a method further comprising, (f) when empty portions are present due to the dead chips in a region in which stamp transfer is performed, repairing the empty portions by individual transfer of normal chips (Fig. 17).

Allowable Subject Matter
Claim 5 is allowed.
Claims 2-4 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is allowable because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising providing, etching and removing of the photoresist layers of the method, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819